Title: To James Madison from John Porter, 31 July 1809
From: Porter, John
To: Madison, James


Honored Sir,Louisa July 31d. 1809.
From our former Correspondence by Letters while you was a Member of Congress I have Reason to believe you are a friend to Every good Citizen and perticular the old Soldiers therefore I take the Liberty to write you once more Requesting yer Advice on the Subject I will Endeavour to inform you as I wish to know if my Situation does not Entitle me to a pention Agreable to a bill passed in Congress Session before last Respecting the infirm & disabled officers and Soldiers belonging to the Revolutionary Army I am one of that Number was three years & a half in the Regular Service two years in the 2 Virgina Reigment in Capt Everett Meed’s Company and afterwards Served the Eighteen months and was with Coln A Bueford to South Carrilina at his defeat and also at the Battle of Jarmintown and Brandywine have been Confined at home upwards of twenty years with the Rumatick Complaint Entirely helpless the greater part of the time and am so still in a great Measure have spent my little all on phisisions and am but little Benifited in hopes Sir you will Consider my long distress Situation and will Endeavour to give me some Relief for my Support I have wrote Mr Dawson two or three Letters but Get know answer what is the Cause I Cannot tell unless Miscarrege I A[m] yr fellow Cityzen
John Porter
